DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 and 10 are objected to because of the following informalities:
Regarding claim 1, line 1 – “the location” needs to be changed to “a location”.
Regarding claim 10, line 1 – “the location” needs to be changed to “a location”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and similarly claim 10, it is unclear of how “location information from the transceivers” are determined and obtained.  There is no indication of how such location information are determined and transmitted/received by the server.
Regarding claim 3, it recites the limitation “the reference signals” in line 3.  Independent claim 1 in which claim 3 depending on recites “a reference signal” is broadcasted.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it recites the limitation “the reference signals” in line 3.  Independent claim 10 in which claim 11 depending on recites “a reference signal” is broadcasted.  Thus, there is insufficient antecedent basis for this limitation in the claim.
Other claims are also rejected based on their dependency of the defected parent claim(s).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more.  The claims recites a system (i.e. claim 1) and a method (i.e. claim 10) for recognizing the location of a subject that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  Further, the claimed limitation encompasses a user manually determining relative position information for the at least one tracking device within the map file according to the signal strength indicators and location information from the signal transceivers.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data by a general purpose computer.  Thus, it does not integrate the abstract idea into a practical application.
An invention is patent-eligible if it claims a “new and useful process, machine, manufacture, or composition of matter.” 35 U.S.C. § 101.  However, the Supreme Court has long interpreted 35 U.S.C. § 101 to include implicit exceptions: “[l]aws of nature, natural phenomena, and abstract ideas” are not patentable.  E.g., Alice Corp. v. CLS Bank Int’l, 573 U.S. 208, 216(2014).
In determining whether a claim falls within an excluded category, we are guided by the Supreme Court’s two-step framework, described in Mayo and Alice, Id. at 217—18 (citing Mayo Collaborative Servs. v. Prometheus Labs Inc., 566 U.S. 66, 75-77 (2012)).  In accordance with that framework, we first determine what concept the claim is “directed to.”  See Alice, 573 U.S. at 219 (“On their face, the claims before us are drawn to the concept of intermediated settlement, i.e., the use of a third party to mitigate settlement risk.”); see also Bilski v. Kappos, 561 U.S. 593, 611 (2010) (“Claims 1 and 4 in petitioners’ application explain the basic concept of hedging, or protecting against risk.”).
Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219-220, Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594-595 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 69 (1972)).  Concepts determined to be patent eligible include physical and chemical processes, such as “molding rubber products” (Diamond v. Diehr, 450 U.S. 175, 192 (1981)); “tanning, dyeing, making waterproof cloth, vulcanizing India rubber, smelting ores” (id. at 184 n.7 (quoting Corning v. Burden, 56 U.S. 252, 267-268 (1854))); and manufacturing flour (Benson, 409 U.S. at 69 (citing Cochrane v. Deener, 94 U.S. 780, 785 (1876))).
In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that “[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula.” Diehr, 450 U.S. at 176; see also id. at 192 (“We view respondents’ claims as nothing more than a process for molding rubber products and not as an attempt to patent a mathematical formula.”).  Having said that, the Supreme Court also indicated that a claim “seeking patent protection for that formula in the abstract…is not accorded the protection of our patent laws,…and this principle cannot be circumvented by attempting to limit the use of the formula to a particular technological environment.” Id. (citing Benson and Flook); see, e.g., id. at 187 (“It is now commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection.”).
If the claim is “directed to” an abstract idea, we turn to the second step of the Alice and Mayo framework, where “we must examine the elements of the claim to determine whether it contains an ‘inventive concept’ sufficient to ‘transform’ the claimed abstract idea into a patent- eligible application.”  Alice, 573 U.S. at 221 (quotation marks omitted).  “A claim that recites an abstract idea must include ‘additional features’ to ensure ‘that the [claim] is more than a drafting effort designed to monopolize the [abstract idea].’” Id. ((alteration in the original) quoting Mayo, 566 U.S. at 77). “[M]erely requiring] generic computer implementation fail[s] to transform that abstract idea into a patent-eligible invention.” Id.
The PTO recently published revised guidance on the application of § 101.  USPTO’s January 7, 2019 Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance (“Memorandum”).  Under Step 2A of that guidance, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and
(2) additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

Analysis
Step 1 – Statutory Category
Claims 1 and 10 recite a system and a method for recognizing the location of a subject.

Step 2A, Prong One – Recitation of Judicial Exception
Step 2A of the 2019 Guidance is a two-prong inquiry.  In Prong One, we evaluate whether the claim recites a judicial exception.  For abstract ideas, Prong One represents a change as compared to prior guidance because we here determine whether the claim recites mathematical concepts, certain methods of organizing human activity, or mental processes.
As set forth above, the claims recite a judicial exception since the claims set forth a plurality of mathematical algorithms as defined at least by the claimed steps of (i.e. claim 10 and similarly claim 1):
determining relative position information within a map file for the at least one tracking device in relative to the signal transceivers according to the first signal strength indicators, the second signal strength indicators, and location information from the signal transceivers.

Such determining step appears, at best, to be representative of processors which perform some form of mathematical operations.  That is, each step/system is accomplished through a series of mathematical operations performed by a computer (i.e. support of mathematical calculations disclosed in Applicant’s disclosure).  Thus, the claims fall within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception. Accordingly, claims 1-20 recite the abstract idea.
Since the claims recite an abstract idea, the analysis proceeds to Prong Two to determine whether the claim is “directed to” the judicial exception.

Step 2A, Prong Two – Practical Application
If a claim recites a judicial exception, in Prong Two, we next determine whether the recited judicial exception is integrated into a practical application of that exception by: (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception(s); and (b) evaluating those additional elements individually and in combination to determine whether they integrate the exception into a practical application.
If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.  This evaluation requires an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.  If the recited judicial exception is integrated into a practical application, the claim is not directed to the judicial exception.
In the claimed invention, the only additional elements of the claim are transmitting and receiving data/information.  These limitations, at a high-level of generality, merely recites data gatherings and communicating steps by receiving certain signals to be analyzed and calculated.  As such, it amounts to no more than insignificant extra-solution activity to the judicial exception. Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
For Step 2B of the analysis, it is determined whether the claim adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field.
Claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims require no more than data gathering steps that collect necessary data for the equation(s) and requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  Merely adding insignificant extra-solution activity to the judicial exception does not provide an inventive concept.  Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.  Moreover, the dependent claims do no more than to introduce additional judicial exceptions due to the fact that they simply perform additional mathematical operations of calculating.  Therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.  However, 35 USC 112(b) and 101 rejections must be overcome.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2022/0317236 discloses an electronic device may receive a first signal from a first transmitting device at a first time.  The electronic device may receive a second signal from a second transmitting device at a second time.  The electronic device may access location information for the first transmitting device and the second transmitting device.  The electronic device may receive a message from a second electronic device having a known distance relationship to the first transmitting device and the second transmitting device, wherein the second electronic device is configured to receive the first signal, the second signal, and the message including timing information of the signals.  The electronic device may determine the position of the electronic device using the location information and the timing information, wherein the position is dependent on the known distance relationship.
US 2022/0057471 discloses a method includes obtaining signal information based on wireless signals communicated between an electronic device and a target device.  The method also includes obtaining motion information based on movement of the electronic device.  The method further includes identifying first location information based on the motion information and the channel information.  Additionally, the method includes identifying second location information based on the orientation of the electronic device and the AoA information.  The method also includes determining whether the electronic device is in motion.  The method further includes determining whether the target device is within the FoV or outside the FoV of the electronic device based in part on the first location information in response to determining that the electronic device is not in motion or the second location information in response to determining that the electronic device is in motion.
US 10,448,355 discloses a technique for locating a radio device within a region covered by a radio access network, RAN.  The RAN includes a plurality of transmission and reception points, TRPs. As to a method aspect of the technique, reports indicative of measurements performed by the radio device based on radio beams transmitted from different TRPs of the RAN are received.  Each of the radio beams correspond to a radio propagation direction from the respective TRP.  The radio device is located based on a combination of the radio propagation directions corresponding to radio beams transmitted from at least two of the TRPs of the RAN.
US 2019/0166453 discloses systems and methods for position or location of a user equipment (UE) in a wireless communications system using angle of arrival (AOA) measurements and inertial sensors.  Angle of arrival (AOA) and differential AOA (DAOA) positioning for a user equipment (UE) is enhanced by using the UE's inertial sensors to track UE motion and change in angular UE orientation.  UE location may be computed, by the UE or a location server, using triangulation for AOA measurements relative to a global reference frame or using multilateration for DAOA measurements.  The computed UE location may remain accurate even when the UE is moving while obtaining measurements.  The UE can also use AOA and DAOA measurements using 3D angles to increase accuracy when the UE and measured base stations are not in the same horizontal plane.  3D angles can also be used to identify whether the UE is close to a serving base station to improve accuracy further.  Various non-AOA measurements may also be used to supplement AOA and DAOA measurements.
US 9,599,699 discloses an RSSI positioning method based on frequency-hopping spread spectrum technology, comprising: calibration stage: measuring the RSSI values of a plurality of channels at fixed points, and recording and calculating the ranging parameters in an RSSI ranging model; system preparation: deploying a positioning anchor node, and realizing synchronization between a target node and the anchor node; conducting communication on the target node by respectively utilizing a plurality of channels to obtain the RSSI values; signal processing stage: processing the RSSI into signal strength amplitude and performing optimization; and positioning stage: calculating a distance and the target node position on a positioning server according to each of the signal strength.  The present invention solves the problem that low RSSI positioning precision cannot satisfy the actual requirements because a traditional RSSI positioning method is limited to factors such as multipath signal transmission, co-channel interference, obstacle interference and low coordinate calculation precision of a trilateration method.
US 2016/0334498 discloses a method and apparatus for determining the location of a mobile device using multiple wireless access points, each wireless access point comprising multiple antennas.  The method comprises receiving a communication signal from the mobile device at said multiple antennas of said multiple wireless access points.  For each wireless access point, angle-of-arrival information of the received communication signal at the wireless access point is determined, based on a difference in phase of the received signal between different antennas.  The determined angle-of-arrival information for the received communication signal from the mobile device is then collected from each of the multiple wireless access points, and the location of the mobile device is estimated from the collected angle-of-arrival information.  The determining of the angle-of-arrival information for a wireless access point includes compensating for a non-zero elevation of the mobile device with respect to the wireless access point.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646